Citation Nr: 0206603	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1941 to June 1942 
and from May 1945 to June 1946.  He was a prisoner of war 
from April 1942 to June 1942.  He died in December 1968.  The 
appellant is the veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board previously issued a decision in January 2000 in 
which it found no new and material evidence to reopen the 
claim.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in October 2001, the Court vacated the Board decision and 
remanded the case for adjudication in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  By letter dated in February 
2002, the Board advised the appellant that she had additional 
time in which to supplement the record prior to the Board's 
readjudication of the appeal.  The Board did not receive a 
response to that letter.  The matter is again before the 
Board for final appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The RO originally denied service connection for the cause 
of the veteran's death in a June 1971 rating action.  It 
continued to deny the claim, finding no new and material 
evidence to reopen, in subsequent rating actions dated 
through July 1994.  

3.  The Board denied service connection for the cause of the 
veteran's death in a September 1989 decision on appeal.  The 
appellant's appeal to the Court was dismissed by Order dated 
in May 1991 for lack of jurisdiction.  In subsequent 
decisions on appeal issued in January 1993 and April 1996, 
the Board found no new and material evidence to reopen the 
claim.  The Court affirmed each Board decision in decisions 
issued in April 1994 and April 1997, respectively.  

4.  Evidence received since the April 1996 Board decision is 
either duplicative or cumulative of previously considered 
evidence or does not bear directly and substantially on the 
matter under consideration.   


CONCLUSION OF LAW

1.  The April 1996 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

2.  No new and material evidence has been received since the 
April 1996 Board decision to reopen the claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, supra.  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the new statutory and regulatory provisions, although 
the appellant has not received formal notice thereof.  That 
is, by way of the April 1998 rating decision, July 1998 
statement of the case, and supplemental statements of the 
case issued in February 1999 and June 1999, the RO provided 
the appellant with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate her 
claim.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
claim underlying the instant appeal was received in September 
1997, the amended regulations are not for application.   In 
any event, the claims folder contains multiple statements 
from the appellant, as well as affidavits and evidence from 
medical personnel and various lay persons.  The appellant has 
not identified, nor is there any suggestion of, any relevant 
VA medical records.  In addition, she has not authorized VA 
to obtain any additional private medical records.     

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
although not specifically notified of the VCAA provisions, 
the Board finds no indication that current review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The RO initially denied service connection for the cause of 
the veteran's death in a June 1971 rating action.  It 
continued to deny the claim, finding no new and material 
evidence to reopen, in subsequent rating actions dated 
through July 1994.  The Board denied service connection for 
the cause of the veteran's death in a September 1989 decision 
on appeal.  The appellant's appeal to the Court was dismissed 
by Order dated in May 1991 for lack of jurisdiction.  In 
subsequent decisions on appeal issued in January 1993 and 
April 1996, the Board found no new and material evidence to 
reopen the claim.  Both of these Board decisions were 
confirmed by the Court in decisions issued in April 1994 and 
April 1997, respectively.  Therefore, the Board's April 1996 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2001).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

In this case, the veteran's death certificate lists the cause 
of death as pulmonary tuberculosis (PTB).  Review of the 
claims folder reveals that service connection was not 
established for PTB or any other disability at the time of 
the veteran's death.  

In the June 1971 rating decision, the RO denied service 
connection for the cause of the veteran's death because PTB 
was not shown during or related to service.  Similarly, in 
the September 1989 decision, the Board found that PTB was not 
present in service or for many years thereafter.  The Board's 
subsequent decisions found no new and material evidence to 
reopen the claim.  Evidence of record at the time of the 
April 1996 Board decision consists of available service and 
service medical records; an affidavit from B. Borlaza, M.D., 
dated in July 1956; a report of fluoroscopic findings from C. 
Arjona, M.D., dated in June 1956; a document from V. Luna 
General Hospital dated in June 1969; an affidavit from Dr. 
Arjona dated in July 1973; a statement from Dr. V. Estrada 
dated in May 1994; a statement from Dr. V. Santa Maria dated 
in April 1995; and multiple written and oral statements from 
the appellant.    

Evidence received since the April 1996 Board decision 
consists of copies of fluoroscopic findings dated in June 
1956 and the affidavit from Dr. C. Arjona dated in July 1973, 
evidence from MC Navarro Memorial Clinic dated from 1965 to 
1968, statements from the appellant in her September 1998 
substantive appeal, and a joint affidavit from L.A. and A.L. 
dated in March 1999.  

First, the Board finds that the copies of X-ray findings and 
Dr. Arjona's affidavit are duplicates of evidence previously 
considered and are by definition not new and material.  

The evidence from MC Navarro Memorial Clinic reflects the 
veteran's medical treatment from 1965 to 1968, with diagnoses 
including PTB.  Inasmuch as the evidence shows that the 
veteran had PTB for those years, it is merely cumulative of 
evidence previously considered that showed post-service 
treatment for PTB.  Moreover, evidence of diagnosed PTB from 
1965 to 1968 alone is not relevant to the inquiry before the 
Board, i.e., whether PTB is related to service or shown 
within the applicable presumptive period.  See 38 C.F.R. § 
3.307(a)(3) (presumptive period for tuberculosis is three 
years after service).  Thus, the evidence does not bear 
directly and substantially on the matter at hand.    

Statements in the appellant's September 1998 substantive 
appeal relate that the veteran used to smoke almost three 
packs of cigarettes per day even before he entered military 
service.  The appellant argues that heavy smoking affected 
the veteran's lungs and heart and that heart disease was the 
underlying cause of death.  Such statements, though not 
previously of records, are not material.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although the 
appellant, as a lay person, is competent to report the extent 
of the veteran's tobacco use, her opinion as to the effect of 
that tobacco use on the veteran's health or as to the actual 
cause of the veteran's death is not probative medical 
evidence required to make a determination as to whether the 
cause of the veteran's death is related to service.  In 
addition, evidence as to the veteran's tobacco use without 
some competent medical evidence relating tobacco to the cause 
of death is patently irrelevant to the issue before the 
Board.   

Similarly, the March 1999 joint affidavit from L.A. and A.L. 
fails to constitute new and material evidence.  In the 
affidavit, the individuals state that they knew the veteran 
while interned as prisoners of war, as well as after service.  
They observed that he had weak lungs and other illnesses and 
symptoms in service, that he smoked almost three packs of 
cigarettes a day after the war, and that he used to receive 
medical check-ups for PTB.  Again, statements concerning the 
veteran's tobacco use are not relevant to the current 
inquiry.  Observations as to medical evaluations for PTB are 
essentially cumulative: previously considered evidence 
includes medical statements regarding treatment for PTB.  
Finally, the affiants' observation of weak lungs in service 
is not probative as to the matter on appeal absent a 
competent medical opinion relating weak lungs in service to 
the cause of the veteran's death.  Again, lay persons are not 
competent to offer diagnoses or opinions as to etiology.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Accordingly, the Board finds that evidence received since the 
April 1996 Board decision is not new and material within the 
meaning of VA regulation.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim for service connection for 
the cause of the veteran's death is not reopened.  
38 U.S.C.A. § 5108.  The appeal is denied.   


ORDER

As no new and material evidence has been received, the claim 
of service connection for the cause of the veteran's death is 
not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

